Citation Nr: 1421864	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-42 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left knee prior to April 4, 2011, and in excess of 30 percent from June 1, 2012, forward, for total left knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The record before the Board can reasonably be construed to include a request for a TDIU.  Specifically, the Veteran submitted a functional capacity report addressing complaints of low back, bilateral knee, and left foot pain.  The Veteran also submitted a VA Form 21-8940 indicating both his left and right knee conditions prevent him from maintaining substantially gainful employment.  

The Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  In this case, the RO has not had the opportunity to determine whether the Veteran meets the criteria for a TDIU.  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for the Veteran's service-connected left knee disability from the adjudication of TDIU.  See Id.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability has been manifested by degenerative arthritis, by x-ray, with flexion and extension that are limited to non-compensable degrees, without ankylosis, without malunion or nonunion of the tibia and fibula, and without frequent locking and effusion into the joint.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative changes of the left knee prior to April 4, 2011, and in excess of 30 percent from June 1, 2012, forward, for total left knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5010, 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected left knee disability.  When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to his April 2011 total left knee replacement, the Veteran's left knee condition was rated under DC 5010, which governs ratings for arthritis due to trauma and directs the rater to apply DC 5003, which governs degenerative arthritis.  DC 5003 concerns evaluation as degenerative arthritis established by X-ray findings, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71a, DC 5003.  The knees are considered major joints.  38 C.F.R. § 4.45. 

There are various other diagnostic codes applicable to the Veteran's left knee disability, including the following:

Under DC 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees, a 30 percent rating is warranted when extension is limited to 20 degrees, a 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261. 

Normal range of knee motion of the knee is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71 , Plate II.

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, the VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under DC 5257 or 5259. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

DC 5257 rates on the basis of lateral instability and recurrent subluxation.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule. Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

DC 5258 rates on the basis of dislocation of the semilunar cartilage, with frequent episodes of "locking" pain and effusion into the joint warranting a maximum 20 percent rating.

After the Veteran's April 2011 total left knee replacement, DC 5055 was applied, resulting in a 30 percent rating from June 1, 2012.  Under 5055, a 100 percent rating will be assigned for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  See 38 C.F.R. § 4.71a, DC 5055.

The Board finds that the evidence does not support a rating in excess of 10 percent for degenerative changes of the left knee prior to April 4, 2011 and in excess of 30 percent from June 1, 2012, forward.

First, the Board finds that there is no basis for a higher rating based on limitation of motion, before or after the left knee total replacement.  In an October 2008 joint examination, the Veteran demonstrated flexion to 140 degrees, with complaints of increased pain at 140 degrees.  Full extension was noted.  Moreover, in September 2008 VA records, full range of motion was noted, and in October 2009 records, the Veteran's left knee range of motion was measured at 5 to 110 degrees.  In a July 2010 VA examination, the Veteran demonstrated full weight bearing extension to 0 degrees and flexion to 130 degrees in the left knee.  September 2010 VA treatment records also note full range of motion in the lower extremities.  A January 2011 VA examination showed the Veteran again had extension to 0 degrees and flexion to 130 degrees in the left knee.  

All repetitive testing performed during the examinations discussed above did not result in decreased endurance, incoordination, weakness, or easy fatigability, nor was muscle atrophy noted.  

After the Veteran's left total knee arthroplasty in April 2011, follow-up treatment from April 2012 notes the Veteran had full extension and flexion to about 105 degrees.  The Veteran described mild left knee pain and getting "a little bit irritated when walking long distances, but overall very happy."

Therefore, during both of the two appeal periods at issue in this case, the Veteran's recorded ranges of motion fail to support the assignment of a compensable evaluation under DC's 5260 and 5261, which require a showing of flexion limited to 45 degrees or extension limited to 10 degrees, respectively, of the knee.   

In this regard, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40  and 4.45.  Indeed, records from the Social Security Administration show the Veteran was determined to be disabled from August 2008 due to osteoarthritis and allied disorders and secondary to affective disorders.  The Veteran has also repeatedly described weakness and stiffness in his left knee, difficulty operating motor vehicles, and difficulty climbing stairs.  However, as described above, repetitive testing did not result in increased limitation of motion, and the Veteran has repeatedly denied easy fatigability or lack of endurance.  Significantly, the Veteran is already in receipt of a 10 percent rating prior to left total knee replacement based on painful non-compensable limitation of motion.  In short, the evidence does not show functional impairment beyond the levels contemplated in the currently assigned ratings.    
 
Next, the evidence does not provide for a higher rating based on recurrent subluxation or lateral instability under DC 5257.  In the October 2008 VA joint examination, the Veteran denied instability, falls, or unsteadiness.  Similarly, at the July 2010 VA examination, the Veteran again denied instability, subluxation, and dislocation.  Moreover, the Veteran demonstrated negative Lachman's and McMurray's tests.  The medial and lateral meniscus were intact.  Although the Veteran indicated his left knee gave way in his October 2010 VA Form 9 and during the January 2011 examination, the examiner did not find evidence of instability, noting the Veteran's negative Lachman's, McMurray's, and anterior and posterior drawer tests.  

Therefore, while the Veteran reported giving way of the left knee twice during the appeal period prior to the left total knee replacement, the evidence does not show that any such instability rose to a moderate level, which would warrant a rating in excess of 10 percent.  Indeed, the objective medical evidence was against a finding of instability, and, aside from two statements, the Veteran himself repeatedly denied subluxation or lateral instability.  Moreover, after the total knee replacement, even severe instability would not result in a higher rating of the left knee, as the maximum rating under DC 5257 is 30 percent.  

A higher rating of the left knee disability is also not warranted under DC 5258.  In the October 2008 and November 2011 examinations, the Veteran denied episodes of locking.  Indeed, the October 2008 MRI showed osteoarthritic changes in the left knee with no evidence of acute fracture, dislocation, abnormal alignment, or joint effusion.  Surrounding soft tissue appeared to be unremarkable.  Moreover, after the Veteran's left knee total arthroplasty, an April 2012 treatment record noted there were no effusions in the left knee, with an x-ray demonstrating well-affixed implants.  The Veteran was advised to continue walking.  Therefore, the maximum 20 percent rating under DC 5258 was not warranted prior to the total knee replacement, and, effective June 1, 2012, the Veteran is in receipt of a 30 percent rating; application of DC 5258 from June 1, 2012, forward would therefore not result in a higher rating of the Veteran's left knee disability.  

Furthermore, under DC 5256 and DC 5262, the evidence of record contains no indication of ankylosis of the left knee or impairment of the tibia and fibula.  Similarly, the evidence does not show genu recurvatum.  Moreover, DC's 5259 and 5263 have a maximum rating of 10 percent, and the Veteran's left knee is rated as at least 10 percent disabling during both appeal periods; the Veteran therefore cannot be granted a higher rating under DC's 5259 or 5263.  As a result, DC's 5256, 5262, 5259, and 5263 are not appropriate in this case.  

Turning to application of DC 5055, which rates knee replacements (prosthesis), the Veteran was awarded a 100 percent rating for the thirteen months following the procedure.  As referenced above, an April 2012 VA treatment record indicated the Veteran had "great range of motion" and "great function" after the left total knee replacement.  No effusion was found, and the Veteran had 5/5 quad strength.  His pain was described as "well-controlled," and he was encouraged to continue walking and to complete routine radiographs.   Therefore, the Board finds that the Veteran has not had chronic residuals of severe pain or weakness sufficient to warrant a rating in excess of the minimum rating of 30 percent for his left knee disability under DC 5055 from June 1, 2012, forward. 

After careful review of the evidence, the Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's left knee condition.  See Schafrath, 1 Vet. App. at 595.  

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for his left knee.  The benefit-of-the-doubt doctrine does not apply, and entitlement to a rating in excess of 10 percent for degenerative changes of the left knee prior to April 4, 2011, and in excess of 30 percent from June 1, 2012, forward, for total left knee replacement, must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
    
Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee condition.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology as found at 38 C.F.R. § 4.71a and applied with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  These symptoms include limitation of motion, pain, instability, stiffness, weakness, and the presence of a prosthesis.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2008 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, statements from the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative changes of the left knee prior to April 4, 2011, and in excess of 30 percent from June 1, 2012, forward, for total left knee replacement, is denied. 


REMAND

As stated,  the Board finds that evidence sufficient to infer a claim for a higher rating based upon TDIU.  Specifically, a November 2010 functional capacity examination completed by a VA physician indicated the Veteran was "below sedentary level in all areas evaluated" and was "not appropriate for any type of work."  The physician discussed the Veteran's bilateral knee pain as well as low back pain, carpal tunnel syndrome, and left foot pain.   The Veteran has also submitted a VA Form 21-8940 in which he asserted that his left and right knee replacements prevent him from working.  

The Veteran is service-connected for left and right knee disabilities.  As these disabilities all affect a single body system, orthopedic, they are considered one disability for the purposes of TDIU.  38 C.F.R. § 4.16(a).  The combined disability evaluation for the Veteran's orthopedic disabilities is 60 percent from June 1, 2012.  Therefore, as of June 1, 2012, the Veteran meets the schedular criteria for a TDIU.  Id.  Prior to June 1, 2012, however, the Veteran's TDIU claim will be governed by 38 C.F.R. § 4.16(b).  

The Veteran should be provided with appropriate notice as to how to substantiate a higher rating based upon TDIU and afforded a general medical examination to determine whether it is at least as likely as not (fifty percent or greater) that his service connected disabilities alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination.  The claims folder and a copy of this Remand should be provided to the examiner. The examiner should indicate review of the items in the examination report.
The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities, including his left and right knee conditions, alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment. 

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


